Citation Nr: 0008899	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from August 22, 1989 to 
July 18, 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter dated in September 
1993 from the Muskogee, Oklahoma Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying the veteran's 
claim seeking entitlement to Chapter 30 educational benefits.  
In February 1995, the veteran appeared and offered testimony 
at a hearing before a hearing officer at the RO in Los 
Angeles, California.  In December 1998, the Board remanded 
the case to the RO to provide the veteran the opportunity to 
appear at a hearing before the Board.  On April 27, 1999, the 
veteran appeared and gave testimony at a hearing before the 
undersigned Board member, sitting at Los Angeles, California.  
In August 1999, this case was again remanded by the Board.  


FINDINGS OF FACT

1.  The veteran served on active duty from August 22, 1989 to 
July 18, 1991, when he was honorably discharged for a 
convenience of the Government.  His DD Form 214 reflects that 
the separation authority was "MARCORSEPMAN PAR 6402;" the 
separation code was "KDS1;" and the narrative reason for 
separation was "DEFECTIVE ENLISTMENT."

2.  According to the information contained in the claims 
file, the veteran's original term of enlistment was four 
years.

3.  The veteran's discharge was voluntary.

4.  The veteran was not discharged due to a service-connected 
disability, a pre-existing medical condition, hardship, 
and/or physical or mental condition not characterized as a 
disability and not the result of misconduct that interferes 
with duty.


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under Chapter 30, Title 
38, United States Code.  38 U.S.C.A. § 3011 (West 1991 and 
Supp. 1999); 38 C.F.R. § 21.7042 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In correspondence of record and during his two personal 
hearings, the veteran presented his contentions.  The veteran 
contends that he is entitled to receive educational 
assistance under the Chapter 30 program.  The veteran asserts 
that he was unable to complete 30 months of continuous active 
duty because he was involuntarily separated from active 
military service for the convenience of the government, or, 
alternatively, due to a reduction in force.  He maintains 
that after being released from active duty, he received a 
letter indicating that he was entitled to certain benefits 
for being involuntarily separated.  The veteran testified 
that he did everything in his power to stay in service as he 
wanted to make a career in the Marine Corps.  The veteran 
asserts that he was separated from service as a result of 
forces beyond his control.  

The Board has considered the contentions advanced by the 
veteran, but must point out that the legal criteria governing 
eligibility for Chapter 30 educational assistance benefits 
are specifically set forth in 38 U.S.C.A. § 3011(a)(1) and 38 
C.F.R. § 21.7042.  In particular, that statute bases 
eligibility for educational benefits under Chapter 30, Title 
38, United States Code, for a veteran who first enters active 
duty after June 30, 1985, on whether he serves at least three 
years' continuous active duty.  38 U.S.C.A. 
§ 3011(a)(1)(B)(i).  If he does not have at least three 
years' continuous active duty after June 30, 1985, he might 
still be eligible if he is discharged due to service-
connected disability, a pre-existing medical condition, 
hardship, physical or mental condition not characterized as a 
disability and not the result of misconduct and that 
interferes with duty, or for the convenience of the 
Government, if certain other criteria are met.  38 U.S.C.A. 
§ 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).  Furthermore, 
eligibility for Chapter 30 educational assistance may also be 
established, notwithstanding any other provision of law, for 
an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria, under 38 U.S.C.A. § 3018A.  
Finally, notwithstanding any other provision of law, 
educational assistance may be appropriated for individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. 
§ 3018B; 38 C.F.R. § 21.7045.  

In this case, the veteran first entered active duty on August 
22, 1989.  He served on active duty until July 18, 1991, when 
he was honorably discharged with 1 year, 10 months, and 27 
days of active duty.  Therefore, the criteria set out in 38 
U.S.C.A.  3011(a)(1)(A)(i) requiring three years of active 
duty have not been met.  However, as noted above, the veteran 
might still be eligible if he was discharged due to service-
connected disability, a pre-existing medical condition, 
hardship, physical or mental condition not characterized as a 
disability and not the result of misconduct and that 
interferes with duty; or for the convenience of the 
Government, months of continuous active duty 
if the initial obligated period of active duty of the 
individual was at least 3 years; or was discharged 
involuntarily for the convenience of the Government as the 
result of a reduction in force.  38 U.S.C.A. § 
3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).  

At the outset, the Board notes that the veteran does not 
contend nor does the record show that he was discharged due 
to service-connected disability, a pre-existing medical 
condition, hardship, and/or physical or mental condition not 
characterized as a disability and not the result of 
misconduct and that interferes with duty.  Rather, the 
veteran currently contends that he was discharged for the 
involuntarily for convenience of the Government due to a 
reduction in force.  

Information contained in the claims file to include the DD 
214 and computer generated data from the Department of 
Defense (DOD) reflects that the veteran's original term of 
enlistment was 4 years, but he was discharged after serving 
22 months and 27 days.  According to the DD Form 214, the 
separation authority was "MARCORSEPMAN PAR 6402;" the 
separation code was "KDS1;" and the narrative reason for 
separation was "DEFECTIVE ENLISTMENT."  In addition, it was 
indicated in the DOD data that the veteran was discharged for 
the convenience of the Government.  

In applying the applicable law and regulation, it is clear 
that the veteran was obligated for 4 years and served less 
than 30 months.  As such, in order for eligibility to be 
established for Chapter 30 benefits, the evidence would have 
to show that he was discharged involuntarily for the 
convenience of the Government as the result of a reduction in 
force.  

In accordance with the Board's most recent remand, the RO 
contacted the veteran and requested that he submit a copy of 
the letter which he claimed that he received indicating that 
he was entitled to certain benefits for being involuntarily 
separated.  The veteran did not respond.  In addition, the RO 
contacted the United States Marine Corps in order to 
ascertain whether the veteran was released from his period of 
active service "involuntarily for the convenience of the 
government as a result of a reduction in force" or whether 
he was otherwise released for the convenience of the 
government.  In response, the representative from the United 
States Marine Corps indicated that the prior characterization 
of the veteran's discharge to the Board was accurate.  

In order to clarify this information, the Board referenced 
the MARCORSEPMAN (MARINE CORPS SEPARATION AND RETIREMENT 
MANUAL) in order to evaluate whether or not the veteran's 
separation meets the requirements for Chapter 30 eligibility.  
This authority showed that the separation code, "KDS1" and 
the narrative reason for separation, "DEFECTIVE 
ENLISTMENT," were under paragraph 6402 which verified that 
this type of discharge is a voluntary separation.  The 
MARCORSEPMAN specified that this type of discharge is 
obtained after a marine requests a separation for defective 
enlistment.  Accordingly, the separation was also not due to 
a reduction in force.  

Thus, although the veteran's discharge was for a "convenience 
of the Government," his discharge was involuntary and was not 
due to a reduction in force.  As such, the criteria of 38 
U.S.C.A. § 3011(a)(1)(A)(ii) and 38 C.F.R. § 21.7042(a)(5) 
are not met.  

As noted in the Board's most recent remand, it appeared that 
the applicability of 38 C.F.R. § 21.7045 vis-a-vis the 
veteran's entitlement to the benefit sought was not 
considered by the RO.  The latter provides, in pertinent 
part, that an enlisted man who is involuntarily discharged 
under "other than adverse conditions, as characterized by the 
Secretary concerned," 10 U.S.C. § 1141 (3) (emphasis added), 
shall be eligible for educational assistance, notwithstanding 
the provisions of 38 C.F.R. § 21.7042.  However, as noted, as 
the veteran's discharge was voluntary, this regulation is 
inapplicable.  

Based on the foregoing, the Board finds that the veteran has 
not met the basic eligibility criteria for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042.  Thus, 
his claim must be denied.

Finally, the Board notes that we are unable to take any 
action with respect to a claim for a refund.  The veteran 
should entertain the possibility of requesting such from the 
relevant service department or seek equitable relief pursuant 
to the provisions of 38 U.S.C.A. § 503 (West 1991).  A grant 
of equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs, and not within the 
jurisdiction of the Board.  See Darrow v. Derwinski, 2 Vet. 
App. 303 (1992).  


ORDER

The appeal is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


